Mr. Justice Boggs delivered the opinion of the court. 2. Forcible entry and detainer, § 73*—when evidence as to survey of land is inadmissible. Where, in an action of forcible entry and detainer between two tenants of different landlords, both claiming an interest in the land in dispute, the record showed that a witness was acting as the agent of one of said landlords and that any survey made by him of such land was at the instance of his principal without the presence of the other tenant or his landlord or notice to either, held that the court did not err in refusing to allow said witness to testify with reference to any such survey, especially as the witness was allowed to testify that he caused the tract occupied by his landlord’s tenant, which included as a part of the same the premises in controversy, to be fenced and as agent had rented said tract to such tenant. 3. Forcible entry and detainer, § 67*—what is only issue in action of. In an action of forcible entry and detainer, the possession or the right of possession of the premises is the only matter in controversy, and the evidence should be confined to this issue. 4. Forcible entry and detainer, § 73*—when tax receipts are inadmissible in evidence. In an action of forcible entry and detainer heard by the court without a jury, the court did not err in refusing to consider certain tax receipts offered in evidence by one of the parties tending to show payment by him of taxes on the premises in controversy during certain years preceding the bringing of the suit, as such evidence was not material. 5. Trial, § 77*—when evidence offered in rebuttal may be refused. Material evidence offered in rebuttal may properly be refused, as such evidence should be offered in chief. 6. Forcible entry and detainer, § 84*—when evidence insufficient to show forcible entry or wrongful detention. Evidence held to show that no forcible entry by defendant on the premises in controversy was shown and that he did not wrongfully detain same after obtaining peaceable possession thereof.